IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TWILA HAYNES,                                : No. 104 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
THE CITY OF PHILADELPHIA,                    :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.